Plaintiff, a teacher in an overseas dependents school -operated by the Department of Defense, seeks to recover additional pay premised upon Public Law 89-391. The court on April 15, 1971 issued the following order:
*1026This case comes before tbe court on defendant’s motion, filed October 19,1970, for summary judgment and on plaintiff’s cross-motion for summary judgment, filed February 8, 1971, and ba's been considered by tbe court without oral argument.
Plaintiff contends that tbe express terms of Public Law No. 89-391 (i.e., “compensation * * * at rates equal to * * * ”) proscribe the use of “last years” salary rates as a basis for computation of current year salary requirements for overseas teachers. Tbe legislative history of Public Law No. 89-391 clearly establishes that Congress intended no modification of the compensation formula which had been previously adopted by the Department of Defense regulation to implement Public Law No. 86-91. To the contrary, the amendment by Public Law No. 89-391 embraced this basic design and sought to make its implementation mandatory rather than discretionary. The ultimate purpose of the new law was to eliminate the restrictive effects of the per pupil limitation, and thereby insure that teachers in the Department of Defense overseas program would receive salary increases comparable to those paid teachers in specified urban jurisdictions, whenever circumstances so warranted. Although Congress was fully cognizant of past Department procedure with respect to the salary year upon which the comparative standard was based, no action was taken and no change contemplated. In any event, recognizing the complex budgetary considerations for which the Department of Defense is held strictly accountable, it cannot be said that this standard is arbitrary or clearly wrong. Therefore, plaintiff is not entitled to recover, and
IT IS ORDERED that defendant’s said motion for summary judgment be and the same is granted and plaintiff’s petition is dismissed.
BY THE COURT:
(Sgd.) WlLSON CoWBN,
Chief Judge.